Citation Nr: 1750666	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ulcer disability.

2.  Entitlement to service connection for ulcer disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for missing teeth.

4.  Entitlement to an initial evaluation in excess of 30 percent, for the period prior to September 8, 2011, and in excess of 70 percent thereafter, for major depressive disorder previously noted as dysthymic disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 8, 2011.

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1977 and from May 1980 to June 1983.  This case is before the Board of Veterans Appeals (Board) on appeal from August 2006 and August 2012 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to a higher initial evaluation for dysthymic disorder and entitlement to a TDIU were previously before the Board in September 2014 when they were remanded for additional development. 

In a rating decision dated in October 2016 the RO granted entitlement to a higher evaluation of 70 percent for the Veteran's psychiatric disorder, recharacterized as major depressive disorder (previously noted as dysthymic disorder claimed as depression, anxiety, and memory loss), effective September 8, 2011, and granted entitlement to a TDIU, effective September 8, 2011.  However, as this does not represent a complete grant of the benefits sought on appeal, the issues remain on appeal and have been recharacterized as listed above.  

On a VA Form 9, received in September 2014, the Veteran's representative indicated that the Veteran requested a hearing before the Board at his local VA office.  However, in a statement dated in March 2017 the Veteran's representative stated that the Veteran wished to waive his right to testify at a hearing before the Board.

In October 2017, the Veteran waived his right to have his case remanded to the Agency of Original Jurisdiction (AOJ) for review of additional evidence that was submitted in his appeal.  As such, the Board finds that it may proceed with adjudication.  

The Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Review of the file reveals, however, that the has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  Thus, the claim for outpatient dental treatment is referred for appropriate action.

The issue of entitlement to service connection for ulcer disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In an unappealed October 1992 adjudication, the RO denied a claim of service connection for a stomach ulcer disability. 

2.  Evidence added to the record since the last final denial is new and material and does raises a reasonable possibility of substantiating the Veteran's claim for service connection for an ulcer disability.

3.  The preponderance of the competent evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid. 

4.  During the period prior to September 8, 2011, the Veteran's major depressive disorder manifested anxiety, depressed mood, social withdrawal, apathy, lethargy, difficulty handling people, sleep impairment, severe pain attack, poor concentration, some suicidal and homicidal ideation, poor impulse control, memory impairment, panic episodes, and poor impulse control.  

5.  At no point during the period on appeal did the Veteran's major depressive disorder manifest total occupational and social impairment. 

6.  The Veteran's service-connected disability precludes substantially gainful employment for the period on appeal prior to September 8, 2011.


CONCLUSIONS OF LAW

1.  As evidence received since the October 1992 RO adjudication is new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

2.  The criteria for service connection of a dental condition for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150, Diagnostic Code 9913 (2017).

4.  The criteria for an initial disability rating of 70 percent, and no higher, for the entire period on appeal, for major depressive disorder, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9433-9434 (2017).

5.  The criteria for an award of TDIU, for the period prior to September 8, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In an October 1992 rating decision, the RO denied entitlement to service connection for hiatal hernia, Mallory-Weiss tear (claimed as stomach ulcer).  It was noted the disability was claimed as secondary to medications taken for service-connected Reiter's syndrome.  The RO reported that a VA examination indicated that the Veteran takes NSAIDS for Reiter's syndrome.  The RO found that there was no evidence showing that the condition during active military service and the evidence failed to show that the condition was due to medications taken for service-connected Reiter's syndrome.  

In a treatment record dated in November 2002, the Veteran was noted to have a history of ulcers when he takes Indocin.  In a treatment note dated in January 2009 the Veteran was noted to have had ulcers secondary to long term use of NSAIDs.  The Board finds that these treatment records represent new and material evidence and, therefore, the claim of entitlement to service connection for ulcer is reopened.  See 38 C.F.R. § 3.156.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. 

For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In July 2011 the Veteran reported that he was applying for compensation for dental work.  He reported that during his service a fellow serviceman struck him multiple times in the face and knocked out his front teeth.  The Veteran reported that he was taken to dental, where they replaced the teeth, attached braces, and stitched his face.  Thereafter he was separated from service.  He reported that the front teeth that had been replaced have since fallen out and he wanted them fixed.  

Review of the claims file reveals that the Veteran was afforded a VA examination in July 2012.  The Veteran was noted to have blunt trauma, anterior maxilla in March 1981.  Service records indicate tooth # 9 was involved.  The same was stabilized with a wire splint and subsequently was provided with endodontic therapy.  The examiner noted that the record also indicates the tooth was present at the separation from active duty.  The examiner noted that the Veteran did not have any anatomical loss or bony injury to the mandible or maxilla.  He had no anatomical loss or bony injury leading to loss of any teeth.  There was no osteomyelitis, osteoradionecrosis, bisphosphonate-related osteonecrosis of the jaw.  There were no tumors or neoplasms.  The Veteran had missing upper teeth 1, 2, and 16.  He had missing lower teeth at 17, 18, 19, 30, and 32.  The examiner rendered the opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner provided the rationale that the reported trauma did not indicate fracture or avulsion of tooth #9.  The tooth was stabilized with a wire ligature and secured.  Subsequently the tooth received root canal (endodontic therapy).  The record also indicates the Veteran separated with tooth #9 present.  On examination by the VA the root of tooth # 9 was present and the coronal aspect destroyed by dental caries as were many of the Veteran's teeth.  The cause of the "tooth loss" was noted to be really advanced caries: the root is still clinically visible as well as radiographically present.

The Board finds that entitlement to service connection for dental disability for compensation purposes is not warranted.  After examination the Veteran was not noted to have a lost tooth due to an inservice injury.  The examiner noted that the Veteran retained his tooth in that the root remained.  In addition, there is no indication that the Veteran's dental disability manifests loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  As such, entitlement to service connection for a dental disability for compensation purposes is denied. 

III.  Higher Evaluation

The Veteran seeks an initial evaluation in excess of 30 percent disabling, for the period prior to September 8, 2011, and in excess of 70 percent disabling thereafter, for major depressive disorder. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's major depressive disorder is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433-9434.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9433-9434 a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

GAF scores of 41-50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Veteran was afforded a VA medical examination in June 2006.  The Veteran was diagnosed with dysthymic disorder.  He was assigned a GAF score of 60.  He had been married two times.  He had been unemployed since early 2004.  He reported that he resigned the job due to the pressure and that he was unable to continue in his role because or exacerbation of his psychiatric symptoms.  He described caring for his horses, occasional fishing, and visiting with his grandchildren.  He denied any significant social activities or specific hobbies.  He reported continuing anxiety, episodes of depressed mood, social withdrawal, apathy, and lethargy.  He reported that the medication that was receiving was effective and as long as he was at home and able to avoid pressure he was not in distress.  

In April 2007 the Veteran was dressed appropriately, affect was blunted and mood was calmer.  He described a recent severe anxiety attack.  Speech and thought were logical and goal directed.  There were no psychotic signs.  He was oriented time four.

In October 2007 the Veteran reported that he could not handle people anymore and that he liked to stay home taking care of grandchildren.  He felt useless and was frequently irritable.  He had diminished interest, low motivation, and woke up nightly at 2:30.  He had reduced appetite, difficulty concentrating, and had apathy about living.  He was clean and casually dressed.  He was lethargic.  Speech was spontaneous.  He was cooperative and friendly.  Affect was appropriate.  Mood was dysphoric.  Attention was intact.  He was not able to do serial sevens.  He was able to spell a word forward and backward.  He was oriented to person, time, and place.  Thought process was logical and goal directed.  Thought content was unremarkable and there were no delusions.  He understood the outcome of behavior.  He understood that he had a problem.  There was sleep impairment.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  He was able to maintain a minimum of personal hygiene.  Memory was normal.  He reported he was forgetful of things and does not pay attention.  The Veteran reported that the reasons for his unemployment were not due to his psychiatric disorder.  The Veteran was diagnosed with dysthymic disorder and was assigned a GAF score of 65.  It was noted that if the Veteran was under significant stress he may lose his tolerance for frustration.  There was no objective data that dysthymic disorder precluded or interfered with employment.

In December 2007 the Veteran was well dressed, cooperative, moved slowly and painfully when getting up and down, and affect was subdued.  Mood was less tense and dysphoric.  One severe panic attack since prior visit.  There was no suicidal ideation or thought.  Speech was goal directed and thought process was logical.  He was oriented times four.  The Veteran was diagnosed with anxiety disorder with panic, dysthymia, Reiter's Syndrome with chronic pain and CAD.

In April 2008 the Veteran had more panic symptoms.  He was casually dressed, neatly attired, made good eye contact, affect was tense, and mood was irritable and anxious.  There was no suicidal ideation or thought disorder.  Speech was goal directed and relevant.  The Veteran was oriented times four.

In August 2008 the Veteran complained of increased depression and was afraid he was going to lose it and hurt someone.  The provider noted that the Veteran's heart disease, Reiter's arthritis, panic disorder, and depression made the man unemployable.  He had poor concentration and no patience to handle his previous computer work.  He was well dressed and arrived late.  Mood was more irritable and dysphoric.  The Veteran had some suicidal and homicidal ideas related to recent stressors.  Thought process was logical and coherent.  He was oriented times four.  The Veteran was diagnosed with panic disorder and depression. 

In April 2009 a provider reported that it was believed that the Veteran was unemployable.  He was cleanly attired, stiff and obviously uncomfortable, cooperative and making eye contact.  Affect was tense and frustrated.  Mood had been irritable, anxious and dysphoric.  The Veteran denied active suicidal ideation.  He had homicidal dreams.  Thought process was logical and coherent.  The Veteran denied hallucinations and no delusions were elicited.  Concentration was not good.  The Veteran was oriented times four.  He was diagnosed with panic disorder, major depression and history of dysthymia, economic stress, unemployability.  

On an impairment questionnaire dated in April 2009 the Veteran was noted to have severe depression and panic disorder, arthritis, coronary disease, and unemployable.  The Veteran was assigned a GAF of 48 for major depression and panic disorder.  The Veteran had sleep disturbance, mood disturbance, recurrent panic attacks, anhedonia or pervasive loss of interest, psychomotor agitation or retardation, feelings of guilt/worthlessness, difficulty thinking or concentrating, suicidal ideation or attempts, social withdrawal or isolation, decreased energy, hostility and irritability.  The Veteran had symptoms of clinically depressed mood, intermittent anxiety and panic episodes, severe and chronic physical pain, and poor concentration.  The Veteran was markedly limited in his capacity.

There was no evidence of limitation of the ability to understand and remember one or two step instructions, ability to carry out simple one or two step instructions, ability to sustain ordinary routine without supervision, ability to make simple work related decisions, ability to ask simple questions or request assistance, ability to maintain minimally appropriate behavior and to adhere to basic standards of neatness and cleanliness, ability to be aware of normal hazards and take appropriate precautions, and ability to travel to unfamiliar places or take public transportation.

The Veteran was mildly limited in his ability to remember locations and work-like procedures and ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes.

He was moderately limited in his ability to understand and remember detailed instructions, ability to carry out detailed in instructions, ability to work in coordination or proximity to others without being distracted by them, ability to interact appropriately with the general public, ability to accept instructions and respond appropriately to criticism from supervisors, and ability to respond appropriately to changes in the work setting.

The Veteran had marked impairment of the ability to maintain attention and concentration for extended periods, ability to perform activities within a schedule, maintain regular attendance and be punctual, ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.

The Veteran was incapable of even low work stress.  The Veteran was likely to be absent from work more than three times a month as a result of impairments or treatment.  The description of the symptoms and limitations applied from the Veteran's initial visit in November 2005.

The Veteran was afforded a VA examination in December 2010.  The Veteran reported anxiety every time he goes out, chronic in duration, mild in severity.  He reported depressed mood about every day that was chronic in duration and of mild severity.  He got four to five hours of sleep a night and did not have much of any appetite.  His concentration depended on his interests.  He was married and described the marriage as good.  He had a great relationship with his children.  He denied having any close friends.  He had one social friend.  Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, spontaneous, clear and coherent.  He was attentive and had full affect.  Thought process and content were unremarkable.  There were no delusions and he understood the outcome of behavior.  He partially understood that he had a problem.  He had sleep impairment.  He had no hallucinations, obsessive/ritualistic behavior, or panic attacks.  He had no homicidal thoughts.  There were suicidal thoughts that were described as not at present but passive thoughts in the past.  Impulse control was poor and he had one episode of violence.  He had an ability to maintain personal hygiene.  The Veteran was not employed and reported that he quit due to raises.  The Veteran was diagnosed with depressive disorder not otherwise specified and alcohol abuse.  He was assigned a GAF score of 65.  The GAF score was for depressive disorder NOS.  

During the period prior to September 8, 2011, the Veteran's major depressive disorder manifested anxiety, depressed mood, social withdrawal, apathy, lethargy, difficulty handling people, sleep impairment, severe panic attack, poor concentration, some suicidal and homicidal ideation, poor impulse control, memory impairment, and poor impulse control.  The Veteran was reported in August 2008 to be unemployable in part due to his psychiatric disability.  Also, in August 2008, the Veteran was noted to state that he felt he was going to lose it and hurt someone.  In April 2009 the Veteran was assigned a GAF score of 48 and was noted to have psychomotor agitation, suicidal ideation or attempts, social withdrawal or isolation, hostility, irritability, panic episodes, and poor concentration.  The Veteran was noted to be markedly limited in his capacity.  These symptoms demonstrate occupational and social impairment with deficiencies in most areas, in particular the Veteran's work, thinking, and mood, demonstrated by suicidal ideation, problems with memory and impulse control, and irritability.  As such, the Board finds that the Veteran's symptoms prior to September 8, 2011, more nearly approximate an evaluation of 70 percent for major depressive disorder.  Thus an evaluation of 70 percent disabling is granted for the period prior to September 8, 2011.

The Board further finds, however, that criteria for a 100 percent rating are not met or more closely approximated for any period on appeal. 

In September 2011 the Veteran's appearance was within normal limits, and attitude was sullen and defensive at times.  There was no abnormal motor activity observed.  Speech was regular and spontaneous.  Mood was described as good but tired.  Affect was flat and tense.  Thought process was logical and slowed.  There were no hallucinations or delusions.  There was no suicidal or homicidal ideation or plan.  There was no assaultiveness.  The Veteran was oriented to person, time, place, and situation.  Memory was 2/3 immediately and 2/3 after a few minutes.  Concentration was impaired.  Judgment, insight, and impulse control were fair.  The Veteran was noted to be diagnosed with major depressive disorder, recurrent, severe, without psychotic features, history of dysthymia panic disorder without agoraphobia, rule out posttraumatic stress disorder, and rule out alcohol abuse.  The Veteran was assigned a GAF score of 51.  

A psychiatric questionnaire dated in September 2011 indicated that the Veteran had major depressive disorder, chronic and severe, sacroiliitis, and ankylosing spondylosis.  The Veteran was assigned a GAF score of 40 with the lowest GAF of 40 and highest GAF of 40 in the prior year.  The Veteran's prognosis was poor.  He was focused on how Reiter's syndrome was used to discharge him from the Marine Corps, while he was doing the work they requested him to do.  His depression and frustration which were already in evidence are worsened by this turn of events.  The Veteran had deficiencies in family relations, persistent danger of hurting himself or others, deficiencies in work or school, depression affecting the ability to function independently, appropriately and effective, intermittent inability to perform activities of daily living, deficiencies in mood, difficulty in adapting to stressful circumstances, intrusive recollections of a traumatic experience, unprovoked hostility and irritability, inability to establish and maintain effective relationships, deficiencies in judgment, and suicidal ideation.  He was mildly impaired in his ability to be aware of normal hazards and take appropriate precautions.  He was moderately limited in his ability to remember locations and work-like procedures and the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  He was markedly limited in his ability 

The impairments would cause the Veteran to be absent from work more than three times a month.  The Veteran was noted to not be capable of working in any capacity.  

The provider noted that the description of the Veteran's disability applies from 2005 on.  The Veteran has become totally and permanently disabled as a result of two service connected conditions, a major depressive disorder which is severe and chronic despite medications, and condition involving spine and hip.  

He looked depressed but was alert.  He was oriented to person, place, and time.  His speech was coherent.  His mood was one of frustration and depression.  He had contemplated suicide in the past.  Affective display was constricted and his thinking was organized, logical without delusions or hallucinations.  Short term memory was impaired, long term memory also had gaps but was less impaired.  Concentration was poor.  Insight into his condition and judgement were fairly good but the later suffered from his poor self-esteem.  Because of his depression, he had become irritable, intolerable of people and stressful situations.

In October 2014 the Veteran was noted to have significantly impaired social functioning, task persistence, concentration difficulties, and deterioration in work-like settings.  He was reported to not able to manage his own funds as he does not have enough rational thinking to do so.  He had deficiencies in family relations, mood, and work or school.  There was hostility and irritability.  Depression affected the ability to function independently, appropriately and effectively.  There were deficiencies in judgment.  Impairment would cause the Veteran to be absent from work more than three times a month.

The Veteran was afforded a VA medical examination in December 2014.  The impairment of the Veteran's disability was reported to be occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was noted to have a good relationship with his wife, his children, and grandchildren.  Symptoms were reported as depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was neatly dressed in casual clothing, was oriented times four, maintained good eye contact, and was in no acute distress

The Veteran was afforded a VA examination in August 2016.  The Veteran was diagnosed with bipolar disorder.  The Board notes that this diagnosis was amended in an addendum dated in October 2016 that reported that the diagnosis was major depressive disorder, recurrent, severe.  Symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene, were reported.  

It was noted that the Veteran's service connected disability of bipolar disorder could be anticipated to disrupt occupational functioning by impairment in cognitive functioning (i.e., difficulties in planning, sequencing, problem solving, focus, attention, and concentration); in short term memory deficits, numbing of responsiveness, and difficulty in monitoring and regulation of memory information. In addition, difficulties associated with the social nature of work including problems socializing with co-workers, poor communication skills.  Work skills, task completion, and work quality may also be impacted by side effects of medication, and coexisting psychological and psychiatric conditions. 

The Veteran was afforded a VA examination in March 2017.  The Veteran was diagnosed with bipolar II disorder.  The disability was noted to cause Occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran's symptoms and reported that the diagnosis was a progression of the Veteran's previous diagnosis of major depressive disorder.  The examination revealed notation of significant symptoms; however, there was no notation that the Veteran was totally socially and occupationally impaired.  The Veteran reported a satisfactory dating relationship and satisfactory relationship with his children and grandchildren.

Treatment records dated since September 2011 reveal notations that the Veteran's functioning level with spouse, family, peers, friends, and coworkers was maintained.  

During the entire period on appeal, the Veteran's major depressive disorder did not manifest total occupational and social impairment.  The Veteran's disability impaired his ability to work; however, during the entire period on appeal the Veteran has had a relationship with his family, including his wife, children, and grandchildren.  As such, entitlement to an evaluation in excess of 70 percent disabling is not warranted at any point during the period on appeal.

IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

As determined above, the Veteran is currently in receipt of an evaluation of 70 percent disabling for major depressive disorder, for the entire period on appeal.  In addition, during the entire period on appeal, the Veteran has been in receipt of service connected benefits for Reiter's Syndrome.  Therefore, the Veteran meets the schedular criteria for award of a TDIU for the period prior to September 8, 2011.  38 C.F.R. § 4.16(a).

A statement from employer noted that the Veteran resigned from employment in April 2005.  The Veteran was allowed reasonable tardiness as well as leaving work early.  He was allowed reasonable paid time off for trips to the VA as the Veteran did not have medical insurance with the company.

In June 2006 the Veteran was noted to have been unemployed since 2004 and that he reported that he resigned due to pressure and that he was unable to continue in his role because or exacerbation of his psychiatric symptoms.

In an August 2007 Application for Increased Compensation Based on Unemployability the Veteran reported that he was unemployable due to heart attack, rheumatoid arthritis, COPD, dysthymia, panic, and anxiety.  He reported he last worked in March 2005.

In October 2007 it was noted that there was no objective data that dysthymic disorder precluded or interfered with employment.

Upon examination in October 2007 the examiner noted that at that time the Veteran could not do any type of work that would require him to sit for more than 10 to 15 minutes without being able to shift positions even to the point of standing up and moving about frequently.  He could not stand for prolonged periods of time without having the freedom to either sit down or lie down if necessary because of his back pain.  He could not do prolonged stair climbing.  Although the Veteran did not mention it, he had a very unsteady stance, he had a very positive Romberg test indicating loss of stability.  He had frequent episodes of falling backwards with even bringing his feet closer together than the shoulder width.  After further discussion of the Veteran's disabilities, it was noted that overall the Veteran would have to have a very carefully tailored job.  He would not be able to sit for long periods.  He could not stand for prolonged periods.  He could not climb stairs.  He would not be reliable at all in an elevated position such as a platform or even being above the level of the ground.  Further he could go up even a three or four step level without risking a fall he would be carrying a cane and holding on to a banister.  The Veteran was very difficult to get along with.  He was difficult at the examination in staying on a train of thought.  He frequently gave the wrong answer to questions because he did not remember what the question was or was not paying attention carefully.  In addition, the Veteran lost his train of thought almost every other question.  He gave random answers and was having a great deal of difficulty staying on focus.  Overall the examiner reported that the Veteran would be difficult to put in contact with other workers in the workplace because of his attitude and his lack of affability.  He was obviously very irritable and fatigued and that could likely be due to the frequent awakenings and deficient good sleep pattern and during the daytime he seems mostly irritable.  Therefore, the examiner stated that the Veteran was probably unable to work because of this overall condition and without resorting to stepping over into the mental diagnosis area, the examiner reported that that the Veteran was certainly well characterized at 40 percent if not more than 40 percent because of all the other significant side effects caused by this illness be it Reiter's Syndrome or rheumatoid type arthritic changes or the examiner's favorite would be ankylosing spondylitis.  The examiner noted that the Veteran would not be a good candidate for sedentary work even at home because of his lack of interest in general in life and lack of any type of personal motivation plus his easy distractibility due to his disease itself, pain, and side effects of the strong narcotic medications that do not seem to help him anyway.  The examiner noted that the Veteran's nonservice-connected severe disabilities, including severe heart disease with a myocardial infarction, were not gone into.  

On an impairment questionnaire dated in in April 2009, discussed in detail above, it was noted that the Veteran was incapable of even low work stress.  The Veteran was likely to be absent from work more than three times a month as a result of impairments or treatment.  The description of the symptoms and limitations applied from the Veteran's initial visit in November 2005.

During the entire period on appeal prior to September 8, 2011, the Veteran meets the schedular criteria for assignment of a TDIU.  In addition, the evidence of record reveals that the symptoms of the Veteran's service-connected Reiter's Syndrome as well as his major depressive disorder render the Veteran unable to secure and follow a substantially gainful occupation.  Although the Veteran has variously indicated that he resigned his job due to raises, the Veteran has also reported that his disabilities were exacerbated by his employment.  Further, the medical evidence of record indicates that the Veteran's service-connected disabilities severely impair the Veteran's ability to move and work other people.  Therefore, entitlement to TDIU is granted, for the entire period on appeal prior to September 8, 2011.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection ulcer disability, is reopened.

Entitlement to service connection for missing teeth is denied.

Entitlement to an initial evaluation of 70 percent, and no higher, for major depressive disorder, is granted, subject to regulations governing payment of monetary awards.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, for the period on appeal prior to September 8, 2011, is granted, subject to regulations governing payment of monetary awards.


REMAND

Service treatment records reveal abdominal discomfort on palpation.  The Veteran had lower abdominal pain in March 1979.  A peptic ulcer was noted in April 1979.  Upon examination at separation in May 1977 and May 1980 the Veteran was not noted to have any abdominal or gastrointestinal disabilities.

The Veteran was afforded a VA examination with regard to his esophagus in July 1992.  The examiner noted that the Veteran takes nonsteroidal anti-inflammatory drugs (NSAIDs) for Reiter's syndrome.  The Veteran was noted to have a small hiatal hernia and needed radiologist report to interpret any ulcer in duodenum and stomach, and endoscopy records are not available.  The examiner noted that mucosal damage to duodenum, stomach, and esophagus does occur with NSAIDs and Mallory-Weiss probably occurs due to repeated retching and vomiting secondary to gastritis and ulcer disease.  

The examination is inadequate because it does not comment upon the Veteran's inservice complaints and indicates a lack of needed testing.

As noted above, the Veteran was noted to have had a history of ulcer secondary to long term use of NSAIDs and it appears he is using that medication in part for his service-connected Reiter's syndrome.  Therefore, it remains unclear whether the Veteran's in-service abdominal complaints are related to a current ulcer disability and/or whether the use of NSAIDs or other medications for Reiter's Syndrome cause or aggravate a current ulcer disability.  As such, the Board finds it necessary to afford the Veteran a VA examination.  

The Veteran receives continued treatment from VA.  On remand, attempts must be made to obtain complete treatment records regarding the Veteran from VA dated since March 2017.  See 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since March 2017.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, afford the Veteran a VA examination with regard to the etiology of the Veteran's ulcer disorder.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (a 50 percent or greater probability) that any ulcer disability found to be present is related to or had its onset during service.  

(b)  If the answer to (a) no, is it at least as likely as not that any currently diagnosed ulcer disability is caused by or aggravated by a service-connected disability or medication (NSAIDs) used to treat a service-connected disability?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

In answering the questions, the examiner should examiner should comment on the following: (i) the Veteran's in-service abdominal symptoms; (ii) the prior examination report, and; (iii) treatment notes indicating ulcer due to NSAID use.  The rationale for all opinions expressed should be provided in a report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


